Exhibit 10.11

FORM OF

AMERICAN OUTDOOR BRANDS, INC.

2020 INCENTIVE COMPENSATION PLAN

PERFORMANCE STOCK UNIT AWARD GRANT NOTICE AND AGREEMENT

I. Performance Stock Unit Award Grant Notice

American Outdoor Brands, Inc. (the “Company”), pursuant to its 2020 Incentive
Compensation Plan (as may be amended, the “Plan”), hereby grants to the
Participant named below a right to receive the number of Shares set forth below.
This Performance Stock Unit Award Grant Notice and Agreement (the “Agreement”)
is subject to all of the terms and conditions as set forth herein and in the
Plan, agreed to by the Participant, and incorporated herein in their entirety.
Each capitalized term in this Agreement shall have the meaning assigned to it in
this Agreement, or, if such term is not defined in this Agreement, such term
shall have the meaning assigned to it under the Plan.

Participant:

Date of Grant:

Number of Performance Stock Units:    [●] (“Target Award”)    [●] (“Maximum
Award”)

 

Termination Date:    Subject to forfeiture as provided in Section 3(b) of Part
II of this Agreement. Vesting Schedule:   

Up to a maximum of [●] Performance Stock Units will vest on ______ [●], 20[●],
following the written certification by the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”), of the extent, if
any, to which the following performance metric has been achieved. The
performance metric is the relative performance of the Shares against the Russell
2000 Index over an approximately three-year period. To determine relative
performance, the baseline metrics are the 90 calendar day average closing price
of each of the Shares and the Russell 2000 Index, as reported in The Wall Street
Journal, with the first trading day commencing on [April] [●], 20[●]. This 90
calendar day average establishes both the baseline Share price (the “Company
Baseline”) and the Russell 2000 Index baseline (the “Russell Baseline”) against
which future Share and Russell 2000 Index performance will be compared.

 

Next, the Compensation Committee will measure the 90 calendar day average
closing price of each of the Shares and the Russell 2000 Index, as reported in
The Wall Street Journal, with the last trading day of such 90 calendar day
period ending on May [●], 20[●] (the “Ending Date,” which establishes both the
“Company Closing Price” and the “Russell Closing Price”).



--------------------------------------------------------------------------------

  

The Compensation Committee will then measure Company performance by dividing the
Company Closing Price by the Company Baseline, with the quotient expressed as a
percentage of the Company Baseline (the “Company Percentage Performance”). The
Compensation Committee will then measure Russell 2000 Index performance over the
same period by dividing the Russell Closing Price by the Russell Baseline with
the quotient expressed as a percentage of the Russell Baseline (the “Russell
Percentage Performance”).

 

The Compensation Committee will then subtract the Russell Percentage Performance
from the Company Percentage Performance, with the final result constituting the
relative Company performance as a percentage (the “Relative Performance
Percentage”).

 

If the Relative Performance Percentage is less than 0%, no Performance Stock
Units subject to this Award shall vest. If the Relative Performance Percentage
is equal to 0%, then 38% of the Target Award shall vest. If the Relative
Performance Percentage is greater than 0% but less than 5%, then the number of
Performance Stock Units subject to this Award that vest shall equal the sum of
(x) 38% of the Target Award, plus (y) (A) the Relative Performance Percentage
multiplied by (B) 62% of the Target Award multiplied by (C) 20. If the Relative
Performance Percentage is equal to or greater than 5% and less than or equal to
10%, then the number of Performance Stock Units subject to this Award that vest
shall equal (i) the Relative Performance Percentage multiplied by (ii) the
Target Award multiplied by (iii) 20. If the Relative Performance Percentage
exceeds 10%, then the number of Performance Stock Units subject to this Award
that vest shall equal (i) 10% multiplied by (ii) the Target Award multiplied by
(iii) 20. In no event shall more than the Maximum Award vest.

 

For example, (a) if the Relative Performance Percentage equals 1%, then [●]
Performance Stock Units subject to this Award shall vest (38% of Target Award
plus (1% x 62% of Target Award x 20)); (b) if the Relative Performance
Percentage equals 6%, then [●] Performance Stock Units subject to this Award
shall vest (6% x Target Award x 20); and (c) if the Relative Performance
Percentage equals 12%, then [●] Performance Stock Units subject to this Award
shall vest (10% x Target Award x 20).

 

All vesting is subject to the Participant’s Continuous Service with the Company
from the Date of Grant through the Ending Date, except as set forth in Part II
of this Agreement.



--------------------------------------------------------------------------------

Delivery Schedule:    Subject to Sections 4 and 7 of Part II of this Agreement,
for each Performance Stock Unit that vests (if any) the Participant will receive
one Share, with the Share being delivered to the Participant on the first
anniversary of the Ending Date (the “Delivery Date”).    If the Delivery Date
falls on a day in which the NASDAQ Global Select Market is not open for active
trading, the Delivery Date will fall on the next active trading day. An active
trading day is defined as a day in which the NASDAQ Global Select Market is open
for trading, excluding after hours trading. Value Cap:   

Notwithstanding anything herein to the contrary, in no event will the
Participant receive Shares on the Delivery Date (or, if applicable, the date
specified in Section 4(c)) with an Ending Date Value in excess of 600% of the
Grant Date Value (the “Value Cap”). In the event the Participant would receive
Shares in excess of the Value Cap without regard to the prior sentence, the
number of Shares delivered to the Participant will be reduced to the maximum
number of whole Shares that may be delivered without exceeding the Value Cap.

 

The “Ending Date Value” means (i) the number of Shares to be delivered to the
Participant on the Delivery Date (or, if applicable, the date specified in
Section 4(c)) multiplied by (ii) the closing price of Shares on the NASDAQ
Global Select Market on the Ending Date (or, if applicable, the date specified
in Section 4(c)). The “Grant Date Value” means (i) the Target Award multiplied
by (ii) the closing price of Shares on the NASDAQ Global Select on the Date of
Grant.

Additional Terms/Acknowledgements; Amendment, Modification, and Entire
Agreement: The undersigned Participant acknowledges receipt of, and understands
and agrees to, this Agreement (including Part II hereof). No provision of this
Agreement may be modified, waived, or discharged unless that waiver,
modification, or discharge is agreed to in writing and signed by the Participant
and the Company. This Agreement constitutes the entire contract between the
parties hereto with regard to the subject matter hereof. The Participant
acknowledges that a copy of the Company’s most recent prospectus describing the
Plan and a complete copy of the Plan document have been made available to the
Participant, that the Participant has had reasonable opportunity to review the
prospectus, the Plan and this Agreement in their entirety, that the Participant
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement and that the Participant fully understands all provisions of this
Agreement. This Agreement is made pursuant to the provisions of the Plan and
shall in all respects be construed in conformity with the terms of the Plan. In
the event of a conflict between the Plan and this Agreement, the terms of the
Plan shall govern. The Participant further acknowledges that as of the Date of
Grant, this Agreement and the Plan set forth the entire understanding between
the Participant and the Company regarding the acquisition of Shares pursuant to
this Agreement and supersede all prior oral and written agreements on that
subject, with the exception of (i) options and other awards previously granted
and delivered to the Participant under the Plan, and (ii) the following
agreements only:



--------------------------------------------------------------------------------

Other Agreements:    NONE

Without limiting the generality of the foregoing, the Participant acknowledges
and agrees that no provision of any employment, severance, or other agreement,
policy, practice or arrangement, whether written or unwritten, as may be amended
or modified from time to time, shall apply to or in any way modify or amend this
Agreement. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

AMERICAN OUTDOOR BRANDS, INC.     PARTICIPANT: By:  

             

   

 

Name:     Title:     Effective as of:     Effective as of:

[Signature Page to Performance Stock Unit Award Grant Notice and Agreement]



--------------------------------------------------------------------------------

II. Performance Stock Unit Award Agreement

The Company wishes to grant to the Participant named in Part I of this Agreement
(the “Notice of Grant”) a Performance Stock Unit Award (the “Award”) pursuant to
the provisions of the Plan. This Award will entitle the Participant to Shares
from the Company if the Participant meets the vesting requirements described
herein.

1. Grant Pursuant to Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant hereby acknowledges that a
copy of the Company’s most recent prospectus describing the Plan and a complete
copy of the Plan document have been made available to the Participant, that the
Participant has had reasonable opportunity to review the prospectus, the Plan
and this Agreement in their entirety, that the Participant has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and that the Participant fully understands all provisions of this Agreement.
Participant agrees to be bound by all of the terms and conditions of this
Agreement and of the Plan. Each capitalized term in this Agreement shall have
the meaning assigned to it in this Agreement, or, if such term is not defined in
this Agreement, such term shall have the meaning assigned to it under the Plan.

2. Performance Stock Unit Award. The Company hereby grants to the Participant
the number of Performance Stock Units listed in the Notice of Grant as of the
Date of Grant. Such number of Performance Stock Units may be adjusted from time
to time pursuant to Section 10(c) of the Plan.

3. Vesting and Forfeiture of Performance Stock Units.

(a) Vesting. The Participant shall become vested in the Performance Stock Units
in accordance with the vesting schedule contained in the Notice of Grant.

(b) Forfeiture. The Participant shall forfeit any then unvested Performance
Stock Units (if any) in the event that the Participant’s Continuous Service is
terminated for any reason, except as otherwise determined by the Committee in
its sole discretion, which determination need not be uniform as to all
Participants.

4. Vesting and Delivery in Connection with a Change in Control.

(a) Determination of Earned Performance Stock Units. In the event of a Change in
Control of the Company prior to the Ending Date, the Participant shall, upon
consummation thereof, earn the Performance Stock Units in accordance with the
formula under “Vesting Schedule” in the Notice of Grant, provided that solely
for purposes of applying such formula the definition of Ending Date shall be
deemed to mean the date of the consummation of the Change in Control and the
Company Closing Price shall be deemed to equal (i) in the event the Change in
Control involves the acquisition of Shares (including through a merger or tender
offer), the highest per share price paid for Shares in the Change in Control or
(ii) in the event the Change in Control does not involve the acquisition of
Shares, the closing price of the Shares as of the date of the consummation of
the Change in Control. Notwithstanding the foregoing, if during a Potential
Change in Control Protection Period (i) the Company terminates the Participant
without Good Cause (other than due to death or disability) or (ii) the
Participant resigns following an Adverse Change in Control Effect, the
Participant shall earn the Performance Stock Units as of the date of termination
or resignation as described in the immediately preceding sentence, except that
the definition of Ending Date shall be deemed to mean the date of the Potential
Change in Control and the Company Closing Price shall be deemed to equal the
closing price of the Shares



--------------------------------------------------------------------------------

as of the Potential Change in Control. The Shares underlying the Performance
Stock Units earned pursuant to the immediately preceding sentence shall be
immediately vested and shall be delivered to the Participant in accordance with
Section 4(c). Any Performance Stock Units that are not earned pursuant to this
Section 4(a) shall terminate and the Company shall have no further obligation to
deliver Shares or any other property for such unearned Performance Stock Units.

(b) Vesting of Earned Performance Stock Units. The Performance Stock Units
earned pursuant to Section 4(a) due to a Change in Control shall convert into
time-based Performance Stock Units (the “Converted Performance Stock Units”) and
such Converted Performance Stock Units shall remain unvested until the earlier
of (i) if during the Change in Control Protection Period, the date on which the
Participant is terminated without Good Cause (other than due to death or
disability) or resigns following an Adverse Change in Control Effect and
(ii) the Ending Date (determined without regard to Section 4(a)). The
Participant shall forfeit any Converted Performance Stock Units in the event
that the Participant’s Continuous Service is terminated for any reason, except
if during the Change in Control Protection Period, the Participant’s Continuous
Service is terminated (i) as a result of a termination without Good Cause (other
than due to death or disability) or (ii) a resignation following an Adverse
Change in Control Effect.

(c) Delivery of Shares. Subject to Sections 5(c) and 7, upon vesting of any
Converted Performance Stock Units or Performance Stock Units, as applicable,
earned pursuant to Section 4(a), the full amount of the Shares corresponding to
such vested Converted Performance Stock Units or Performance Stock Units, as
applicable, shall be distributed to the Participant (or, if appropriate, in lieu
of such Shares, the stock or other securities or property to which the
Participant would have been entitled to receive upon such Change in Control if
the Participant had held the full number of Shares corresponding to the
Participant’s vested Converted Performance Stock Units or Performance Stock
Units, as applicable, immediately prior thereto) as soon as administratively
practicable following vesting but in no event later than five days following
vesting. In the event that during a Potential Change in Control Protection
Period or a Change in Control Protection Period and after the Ending Date (and
prior to the Delivery Date), (i) the Company terminates the Participant without
Good Cause (other than due to death or disability) or (ii) the Participant
resigns following an Adverse Change in Control Effect, the Shares that would
have been delivered at the Delivery Date shall be delivered as soon as
administratively practicable following such termination but in no event later
than five days following such termination.

(d) Certain Definitions. For purposes of this Section 43, the following terms
shall have the following meanings:

“Adverse Change in Control Effect” means, during a Potential Change in Control
Protection Period or Change in Control Protection Period, without the
Participant’s written consent, (i) any material reduction in the Participant’s
annual base salary, (ii) any material adverse change in a Participant’s
positions, titles, duties, responsibilities or reporting relationships compared
to the Participant’s positions, titles, duties, responsibilities or reporting
relationships immediately prior to a Potential Change in Control (if such
diminution occurs during the Potential Change in Control Protection Period) or
Change in Control (if such diminution occurs during the Change in Control
Protection Period) or (iii) a relocation of the Participant’s principal place of
business



--------------------------------------------------------------------------------

more than fifty (50) miles from his or her principal place of business
immediately prior to a Potential Change in Control or Change in Control, as
applicable; provided, however, that a Participant may resign following an
Adverse Change in Control Effect only if Participant delivers a written notice
to the Company within thirty (30) days of the date on which the Participant
becomes aware of such condition and the Company does not cure such condition
within sixty (60) days of such notice.

“Change in Control Protection Period” means the period commencing on the date a
Change in Control occurs and ending on the first anniversary of such date.

“Good Cause” means (i) the Participant engaging in an act or acts involving a
crime, moral turpitude, fraud, or dishonesty, (ii) the Participant willfully
taking any action that may be materially injurious to the business or reputation
of the Company or (iii) the Participant willfully violating in a material
respect the Company’s Corporate Governance Guidelines, Code of Conduct and
Ethics or any other applicable code of conduct, all as may be amended from time
to time, including, without limitation, provisions thereof relating to conflicts
of interest or related party transactions.

“Potential Change in Control” means (i) the Company enters into an agreement,
the consummation of which would result in the occurrence of a Change in Control,
(ii) the Company or any person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control or (iii) the Board of Directors of the Company adopts a resolution to
the effect that, for purposes of this Award, a Potential Change in Control has
occurred.

“Potential Change in Control Protection Period” means the period beginning upon
the occurrence of a Potential Change in Control and ending upon the earliest to
occur of (i) the consummation of the Change in Control or (ii) the abandonment
of the transaction or series of transactions that constitute a Potential Change
in Control (as determined by the Committee in its sole discretion).

5. Settlement of Performance Stock Unit Award.

(a) Settlement of Units for Shares. Except as provided in Section 4 and subject
to Section 7 of this Agreement, the Company shall deliver to the Participant on
the Delivery Date one Share for each Performance Stock Unit subject to this
Award that vests pursuant to Section 3(a). The Company shall not have any
obligation to settle this Award for cash.

(b) Delivery of Shares. Shares shall be delivered on the Delivery Date or, if
applicable, the date specified in Section 4(c). If the Delivery Date falls on a
day in which the NASDAQ Global Select Market is not open for active trading, the
Delivery Date will fall on the next active trading day. An active trading day is
defined as a day in which the NASDAQ Global Select Market is open for trading,
excluding after hours trading. Once a Share (or, to the extent applicable, other
property described in Section 4(c)) is delivered with respect to a vested
Performance Stock Unit, such vested Performance Stock Unit shall terminate and
the Company shall have no further obligation to deliver Shares or any other
property for such vested Performance Stock Unit.



--------------------------------------------------------------------------------

(c) Value Cap. Notwithstanding anything herein to the contrary, in no event will
the Participant receive Shares on the Delivery Date (or, if applicable, the date
specified in Section 4(c)) with a value in excess of the Value Cap. In the event
the Participant would receive Shares in excess of the Value Cap without regard
to the prior sentence, the number of Shares delivered to the Participant will be
reduced to the maximum number of whole Shares that may be delivered without
exceeding the Value Cap.

6. No Rights as Shareholder until Delivery. The Participant shall not have any
rights, benefits, or entitlements with respect to any Shares subject to any
Performance Stock Unit. On or after delivery of any Shares, the Participant
shall have, with respect to any Shares delivered, all of the rights of an equity
interest holder of the Company, including the right to vote the Shares and the
right to receive all dividends (if any) as may be declared on Shares from time
to time.

7. Tax Provisions.

(a) Tax Consequences. The Participant has reviewed with the Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by this Agreement.

(b) Withholding Obligations. At the time this Award is granted, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant (other
than any amount constituting nonqualified deferred compensation within the
meaning of Section 409A of the Code), including the Shares deliverable pursuant
to this Award, and otherwise agrees to make adequate provision for, any sums
required to satisfy the minimum federal, state, local, and foreign tax
withholding obligations of the Company or a Related Entity (if any) which arise
in connection with this Award.

The Company, in its sole discretion, and in compliance with any applicable legal
conditions or restrictions, may withhold from fully vested Shares otherwise
deliverable to the Participant pursuant to this Award a number of whole Shares
having a Fair Market Value, as determined by the Company as of the date the
Participant recognizes income with respect to those Shares, not in excess of the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid adverse financial accounting treatment). Any adverse
consequences to the Participant arising in connection with such Share
withholding procedure shall be the Participant’s sole responsibility.

In addition, the Company, in its sole discretion, may establish a procedure
whereby the Participant may make an irrevocable election to direct a broker
(determined by the Company) to sell sufficient Shares from this Award to cover
the tax withholding obligations of the Company or any Related Entity and deliver
such proceeds to the Company. Unless the tax withholding obligations of the
Company or any Related Entity are satisfied, the Company shall have no
obligation to issue a certificate for such Shares.

(c) Compliance with Section 409A. It is the intention of both the Company and
the Participant that the benefits and rights to which the Participant could be
entitled pursuant to this Agreement either comply with or fall within an
exception to Section 409A of the Code and the Treasury Regulations and other
guidance promulgated or issued thereunder (“Section 409A”), to the extent that
the requirements of Section 409A are applicable thereto, and the provisions of
this Agreement shall be construed in a manner consistent with that intention.
Notwithstanding the



--------------------------------------------------------------------------------

foregoing, the Company does not make any representation to the Participant that
the Performance Stock Units awarded pursuant to this Agreement are exempt from,
or satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Participant or
any beneficiary for any tax, additional tax, interest or penalties that the
Participant or any beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof or any other action taken
with respect thereto is deemed to violate any of the requirements of
Section 409A. Neither the Company nor the Participant, individually or in
combination, may accelerate any payment or benefit that is subject to
Section 409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount that is subject to Section 409A shall be paid prior to
the earliest date on which it may be paid without violating Section 409A.

8. Consideration. With respect to the value of the Shares to be delivered
pursuant to this Award, such Shares are granted in consideration for the
services the Participant shall provide to the Company during the vesting period.

9. Transferability. The Performance Stock Units granted under this Agreement are
not transferable otherwise than by will or under the applicable laws of descent
and distribution. In addition, this Award shall not be assigned, negotiated,
pledged or hypothecated in any way (whether by operation of law or otherwise),
and this Award shall not be subject to execution, attachment or similar process.
Upon any attempt by the Participant to transfer, assign, negotiate, pledge or
hypothecate this Award, or in the event of any levy upon this Award by reason of
any execution, attachment or similar process as a result of any attempt by the
Participant to transfer, assign, negotiate, pledge or hypothecate this Award,
contrary to the provisions hereof, this Award shall immediately become null and
void.

10. General Provisions.

(a) Employment At Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in the service of the Company or its
Related Entities for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Related Entity
employing or retaining the Participant) or of the Participant, which rights are
hereby expressly reserved by each, to terminate the Participant’s service at any
time for any reason, with or without cause.

(b) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s President at American Outdoor Brands, Inc.,
1800 North Route Z, Columbia, Missouri 65202, or if the Company should move its
principal office, to such principal office, and, in the case of the Participant,
to the Participant’s last permanent address as shown on the Company’s records,
subject to the right of either party to designate some other address at any time
hereafter, upon ten (10) days’ advance written notice under this Section to all
other parties to this Agreement.

(c) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation arrangements, and those arrangements may be either
generally applicable or applicable only in specific cases.



--------------------------------------------------------------------------------

(d) Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or would disqualify
this Agreement or this Award under any applicable law, that provision shall be
construed or deemed amended to conform to applicable law (or if that provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and this Award, that provision shall be stricken as
to that jurisdiction and the remainder of this Agreement and this Award shall
remain in full force and effect).

(e) No Trust or Fund Created. Neither this Agreement nor the grant of this Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and the Participant or any other
person. The Performance Stock Units subject to this Agreement represent only the
Company’s unfunded and unsecured promise to issue Shares to the Participant in
the future. To the extent that the Participant or any other person acquires a
right to receive payments from the Company pursuant to this Agreement, that
right shall be no greater than the right of any unsecured general creditor of
the Company.

(f) Cancellation of Award. If any Performance Stock Units subject to this
Agreement are forfeited, then from and after such time, the person from whom
such Performance Stock Units are forfeited shall no longer have any rights to
such Performance Stock Units or the corresponding Shares. Such Performance Stock
Units shall be deemed forfeited in accordance with the applicable provisions
hereof.

(g) Participant Undertaking. The Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either the Participant or the Shares
deliverable pursuant to the provisions of this Agreement.

(h) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.

(i) Waiver of Jury Trial. The Company and the Participant hereby waive, to the
fullest extent permitted by applicable law, any right either party may have to a
trial by jury in respect to any litigation directly or indirectly arising out
of, under or in connection with this Award.

(j) Interpretation. The Participant accepts this Award subject to all the terms
and provisions of this Agreement and the terms and conditions of the Plan. The
Participant hereby accepts as binding, conclusive, and final all decisions or
interpretations of the Committee upon any questions arising under this
Agreement.

(k) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
herein and be bound by the terms hereof. The Company may assign its rights and
obligations under this Agreement, including, but not limited to, the forfeiture
provision of Section 3(b) of this Agreement to any person or entity selected by
the Board.



--------------------------------------------------------------------------------

(l) Committee Discretion. Subject to the terms of this Agreement, the Committee
shall have full and plenary discretion with respect to any actions to be taken
or determinations to be made in connection with this Award, and its
determinations shall be final, binding and conclusive.

(m) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(n) Headings. Headings are given to the Sections and Subsections of this
Agreement solely as a convenience to facilitate reference. The headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

11. Adjustments. If at any time while this Agreement is in effect and before any
Shares have been delivered with respect to any Performance Stock Units there
shall be any increase or decrease in the number of issued and outstanding Shares
of the Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then and in that event, the Committee (or Board as applicable) shall
make any adjustments it deems fair and appropriate, in view of such change, in
the number of Shares subject to the Performance Stock Units then subject to this
Agreement. If any such adjustment shall result in a fractional Share, such
fraction shall be disregarded.

12. Amendments. Any modification, amendment or waiver to this Agreement that
shall materially impair the rights of the Participant with respect to the
Performance Stock Units shall require an instrument in writing to be signed by
both parties hereto, except such a modification, amendment or waiver made to
cause the Plan or the Performance Stock Units to comply with applicable law, tax
rules, stock exchange rules or accounting rules and which is made to similarly
situated participants. The waiver by either party of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.

13. Representations. The Participant acknowledges and agrees that the
Participant has reviewed this Agreement in its entirety, has had an opportunity
to obtain the advice of counsel prior to executing and accepting this Award and
fully understands all provisions of this Award.

14. Clawback of Benefits. The Company may (i) cause the cancellation of the
Performance Stock Units, (ii) require reimbursement of any benefit conferred
under the Performance Stock Units to the Participant, and (iii) effect any other
right of recoupment of equity or other compensation provided under the Plan or
otherwise in accordance with any Company policies that currently exist or that
may from time to time be adopted or modified in the future by the Company and/or
applicable law (each, a “Clawback Policy”). In addition, the Participant may be
required to repay to the Company certain previously paid compensation, whether
provided under the Plan or this Agreement, in accordance with any Clawback
Policy. By accepting this Award, the Participant agrees to be bound by any
existing or future Clawback Policy adopted by the Company, or any amendments
that may from time to time be made to the Clawback Policy in the future by the
Company in its discretion (including without limitation any Clawback Policy
adopted or amended to comply with applicable laws or stock exchange
requirements) and further agrees that all of the Participant’s Award Agreements
may be unilaterally amended by the Company, without the Participant’s consent,
to the extent that the Company in its discretion determines to be necessary or
appropriate to comply with any Clawback Policy.

 

 

9